Per Curiam.

There is no doubt that a declaration may, in many cases, be amended, after a plea in abatement. (1 Str. 11. 2 Ld. Raym. 859, 1472. 2 Str. 739.) But here the plaintiff moves to add another defendant, against whom a second suit has been brought for the same demand. If the plaintiff apprehended a plea in abatement, or wished to make *337the other defendant a party, he ought to have discontinued the first suit, and commenced another action against all the defendants, instead of bringing a new action against the other defendant. The effect of granting this application would be to allow separate suits against each joint debtor, and after-wards to consolidate them into one, or to unite all the defendants in one suit, and discontinue the others. This is not warranted by any former practice, and might lead to inconvenience and vexation. The motion must be denied.
Rule refused.(a)

(a) See supra, p. 220, n. (b) 12, 13, to Bogert v. M’Donald.